Exhibit 10.7.6

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) was originally made and entered
into as of June 1, 2004 and was subsequently amended and restated as of December
30, 2005 is hereby amended and restated as of June 27, 2006 by and between
NewAlliance Bank, a Connecticut savings bank (the “Bank”), and Brian S.
Arsenault (the “Executive”).

W I T N E S S E T H :

WHEREAS, the Bank has converted from the mutual to the stock form of
organization (the “Conversion”) and has concurrently become a wholly owned
subsidiary of NewAlliance Bancshares, Inc., a business corporation organized
under the laws of the State of Delaware (the “Company”);

WHEREAS, the Executive shall hereby be employed as Executive Vice President,
Corporate Communications, Marketing and Investor Relations of the Bank;

WHEREAS, the Company and the Bank desire to ensure that the Company and the Bank
are assured of the continued availability of the Executive’s services as
provided in this Agreement, with the Bank also referred to herein as the
“Employer”; and

WHEREAS, the Executive is willing to serve the Company and the Bank on the terms
and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Employer and the Executive hereby agree as
follows:

SECTION 1.            EFFECTIVE DATE; EMPLOYMENT.

This Agreement shall be effective on June 27, 2006 (the “Effective Date”). The
Bank agrees to employ the Executive, and the Executive hereby agrees to such
employment, during the period and upon the terms and conditions set forth in
this Agreement.

SECTION 2.            EMPLOYMENT PERIOD.

(a) The terms and conditions of this Agreement shall be and remain in effect
during the period beginning on the Effective Date and ending on April 1, 2008
(the “Initial Term”), plus such extensions, if any, as are provided pursuant to
Section 2(b) hereof (the “Employment Period”).

(b) Except as provided in Section 2(c), prior to April 1, 2007 and each April
1st thereafter, the Boards of Directors of the Employer shall consider and
review (after taking into account all relevant factors, including the
Executive’s performance and any recommendation of the Chief Executive Officer) a
one-year extension of the term of this Agreement, and the term shall continue to
extend each year (beginning with the first April 1st) if the Board of Directors
so approve such extension unless the Executive gives written notice to the
Employer of the Executive’s election not to extend the term, with such notice to
be given not less than ninety (90) days prior to any such April 1st If the Board
of Directors elects not to extend the term, it shall give written notice of such
decision to the Executive not less than ninety (90) days prior to any such April
1st. If the Executive does not receive such notice, the Executive may, by
written notice given at any time during the ninety (90) days prior to the
relevant April 1st, request from the Board of Directors written confirmation
that the term has been extended and, if such confirmation is not received by the
Executive within thirty (30) days after the request therefor is made, the
Executive may treat the term as having not been extended. Upon termination of
the Executive’s employment with the Employer for any reason whatsoever, any
annual extensions provided pursuant to this Section 2(b), if not theretofore
discontinued, shall automatically cease. In addition, no annual renewals shall
extend beyond the Executive’s 65th birthday, and in no event shall the
Employment Period extend beyond the Executive’s 65th birthday.

(c) Nothing in this Agreement shall be deemed to prohibit the Employer at any
time from terminating the Executive’s employment during the Employment Period
with or without notice for any reason, provided, however, that the relative
rights and obligations of the Employer and the Executive in the event of any
such termination, including any requirements with respect to prior notice of
such termination, shall be determined under this Agreement.

SECTION 3.            DUTIES.

Throughout the Employment Period, the Executive shall serve as Executive Vice
President, Corporate Communications, Marketing and Investor Relations of the
Bank, having such power, authority and responsibility and performing such duties
as are prescribed by or under the Bylaws of the Bank and as are customarily
associated with such position or, irrespective of the office, title or other

--------------------------------------------------------------------------------

designation, if any, a position with responsibilities and powers substantially
identical to such position with the Bank. During the Initial Term (and
thereafter in the discretion of the Chief Executive Officer), the Executive
shall report directly to the Chief Executive Officer of the Bank. The Executive
shall devote his full business time, attention, skills and efforts (other than
during weekends, holidays, vacation periods, and periods of illness or leaves of
absence and other than as permitted or contemplated by Section 7 hereof) to the
business and affairs of the Employer and shall use his best efforts to advance
the interests of the Employer.

SECTION 4.            CASH AND OTHER COMPENSATION.

(a) In consideration for the services to be rendered by the Executive hereunder,
the Bank shall pay to him a salary of two hundred twelve thousand dollars
($229,000) annually (“Base Salary”) as of the date of restatement of this
Agreement. The Executive’s Base Salary shall be payable in approximately equal
installments in accordance with the Bank’s customary payroll practices for
senior officers. Base Salary shall include any amounts of compensation deferred
by the Executive under any tax-qualified retirement or welfare benefit plan or
any other deferred compensation arrangement. The Compensation Committee of the
Board of Directors of the Bank (the “Bank Board”) shall review the Executive’s
annual rate of salary at such times during the Employment Period as it deems
appropriate, but not less frequently than once every twelve months (except the
first annual review shall be scheduled to take place in January 2007), and may,
in its discretion, approve an increase therein. Such review of Executive’s Base
Salary shall take into account not only the Executive’s performance as well as
the Employer’s performance since the date of the last review conducted pursuant
to this Section 4(a) but also shall take into consideration the salaries of
similar situated officers at comparably situated financial institutions as
determined by the Compensation Committee thereof as well as any recommendation
of the Chief Executive Officer. In addition to salary, the Executive may receive
other cash compensation from the Employer for services hereunder at such times,
in such amounts and on such terms and conditions as the Bank Board may determine
from time to time. Any increase in the Executive’s annual salary shall become
the Base Salary of the Executive for purposes hereof. The Executive’s Base
Salary as in effect from time to time cannot be decreased by the Employer
without the Executive’s express prior written consent.

(b) The Executive shall be entitled to participate in an equitable manner with
all other executive officers of the Employer in discretionary bonuses to
executive officers as authorized by the Bank Board. No other compensation
provided for in this Agreement shall be deemed a substitute for the Executive’s
right to participate in such bonuses when and as declared by the Bank Board. In
connection with the foregoing, under the terms of the Bank’s Executive Short
Term Incentive Plan (the “ESTIP”), annual cash bonuses can be awarded to the
Executive in an amount equal to up to 200% of the Executive’s Base Salary as in
effect at the start of the ESTIP’s plan year to which the bonus relates. The
Compensation Committee of the Bank Board shall make an annual determination of
the exact percentage of Base Salary to be used with respect to the possible
bonus, if any, to be paid to the Executive for the relevant plan year and shall
notify the Executive by the end of January of the ESTIP’s plan year to which
such percentage shall be applicable, commencing January 2006.

SECTION 5.            EMPLOYEE BENEFIT PLANS AND PROGRAMS.

(a) During the Employment Period, the Executive shall be treated as an employee
of the Bank and shall be entitled to participate in and receive benefits under
any and all qualified or non-qualified retirement, pension, savings or
profit-sharing plans covering employees of the Bank (including but not limited
to the Company’s Employee Stock Ownership Plan (the “ESOP”), the Bank’s defined
benefit Pension Plan, the Bank’s 401(k) Profit Sharing Plan, the Bank’s 2004
Supplemental Executive Retirement Plan and any other similar plans that may be
adopted in the future), any and all group life, health (including
hospitalization, medical and major medical), dental, accident and long-term
disability insurance plans, and any other employee benefit and compensation
plans (including, but not limited to, the ESTIP and any incentive compensation
plans or program or any stock benefit plans) as may from time to time be
maintained by, or cover employees of, the Bank, in accordance with the terms and
conditions of such employee benefit plans and programs and compensation plans
and programs and consistent with the Bank’s customary practices. Nothing paid to
the Executive under any such plan or program will be deemed to be in lieu of
other compensation to which the Executive is entitled under this Agreement.

(b) During the Employment Period, the Bank shall provide the Executive with an
expense allowance (“Expense Allowance”) equal to $500 per month to pay for the
costs of an automobile. Such Expense Allowance shall take into account the
federal and state income tax effect on Executive of receipt of such allowance.
In the event that with respect to a given calendar year occurring during the
term of this Agreement, the Executive believes that he drove during such year
Business Miles (as hereinafter defined) in excess of the Covered Business Miles
(as hereinafter defined) in connection with the business of the Bank and wishes
to seek reimbursement as provided herein for such excess, within 45 days after
the end of such calendar year, the Executive shall provide information to the
Bank (as well as any additional information as the Bank may reasonably request
in order to review the Executive’s claim) with respect to the number of miles
driven in the such calendar year in connection with the business of the Bank
(“Business Miles”). In the event the number of Business Miles driven during such
calendar year is determined by the Bank to be more than 3,600 (“Covered Business
Miles”), the Bank will provide Executive an additional reimbursement within 45
days of such determination for the Business Miles in excess of the Covered
Business Miles at the standard mileage rate as published by the Internal Revenue
Service for the period in which the excess Business Miles were incurred
(“Reimbursement Rate”). The Expense Allowance, the Covered Business Miles and
the Reimbursement Rate shall be

2

--------------------------------------------------------------------------------

reviewed annually by the Compensation Committee of the Bank Board and, if
increased, shall be reflected in an addendum hereto. Notwithstanding the
foregoing, nothing herein shall be deemed to impose upon the Bank or obviate the
Executive’s obligation, legal or otherwise, to maintain liability insurance with
respect to the Executive’s personal use of an automobile.

(c) The Bank shall provide and pay for a parking space for Executive in the
Bank’s main office parking garage or, if such space shall become unavailable due
to tenant commitments or otherwise, in an alternative convenient closed parking
garage.

(d) The Executive shall be entitled to paid holidays and paid vacations
consistent with the Bank’s policy for executive officers.

(e) The Bank shall provide during the term of this Agreement, subject to the
limitations set forth herein, for the Executive to receive, at the Employer’s
expense, the services of a tax professional and a personal financial planning
professional (which may be the same person or entity for both services) (the
“Tax Service Professional”) selected by the Employer and reasonably satisfactory
to the Executive. Subject to the limitations set forth herein, if the Employer
does not specify a Tax Services Professional reasonably acceptable to the
Executive, the Executive will be entitled to use the services of a Tax Services
Professional of his choosing and seek reimbursement by the Employer for the
reasonable cost of such Tax Service Professional actually incurred by the
Executive. The services to be provided shall include (i) the preparation of all
required federal, state and local personal income tax returns, (ii) advice with
respect to federal, state and local income tax treatment of cash and other forms
of compensation paid to the Executive by the Employer and (iii) investment and
retirement counseling and estate planning. Notwithstanding the foregoing, the
annual cost to the Employer of providing the services to the Executive of such
Tax Service Professional, whether such Tax Service Professional is selected by
the Employer or the Executive, shall not exceed $2,000 (the “Annual Cost”),
prior to any adjustment for income tax effects of reimbursement for such
expense. Reimbursement of the Executive for the Annual Cost shall take into
account the federal and state income tax effect on the Executive of receipt of
such Annual Cost. The Annual Cost shall be reviewed annually by the Compensation
Committee of the Bank Board and, if increased, shall be reflected in an addendum
hereto.

(f) The Executive shall move his principal residence to the New Haven area as
soon as practicable. In connection therewith, the Bank shall (i) reimburse the
Executive for reasonable temporary housing, meals and related costs incurred for
a period up to ninety (90) days after the Effective Date (which period may be
extended beyond ninety (90) days with the prior written consent of the Chief
Executive Officer), subject to a budget approved by the Chief Financial Officer
of the Bank; (ii) provided the Executive purchases a primary residence in the
New Haven area within two years following the Effective Date, reimburse the
Executive for all reasonable moving, packing, unpacking and housekeeping set up
costs associated with such move, subject to a budget approved by the Chief
Financial Officer of the Bank; and (iii) provided the Executive purchases a
primary residence in the New Haven area within two years following the Effective
Date, reimburse the Executive for all reasonable closing costs and fees in
connection with the Executive’s purchase of a primary residence in the New Haven
area (including costs related to mortgage financing, legal, and title, but
excluding any broker’s commission), subject to a budget approved by the Chief
Financial Officer of the Bank.

SECTION 6.            INDEMNIFICATION AND INSURANCE.

(a) During the Employment Period and for a period of six years thereafter, the
Employer shall cause the Executive to be covered by and named as an insured
under any policy or contract of insurance obtained by it to insure its directors
and officers against personal liability for acts or omissions in connection with
service as an officer or director of the Employer or service in other capacities
at the request of the Employer. The coverage provided to the Executive pursuant
to this Section 6 shall be of the same scope and on the same terms and
conditions as the coverage (if any) provided to other officers or directors of
the Employer or any successors.

(b) To the maximum extent permitted under applicable law, the Employer shall
indemnify the Executive against and hold the Executive harmless from any costs,
liabilities, losses and exposures that may be incurred by the Executive in his
capacity as a director or officer of the Employer or any subsidiary or
affiliate.

SECTION 7.            OUTSIDE ACTIVITIES.

The Executive may (a) serve as a member of the boards of directors of such
business, community and charitable organizations as the Executive may disclose
to and as may be approved by the Employer (which approval shall not be
unreasonably withheld), and (b) perform duties as a trustee or personal
representative or in any other fiduciary capacity, provided that in each case
such service shall not materially interfere with the performance of the
Executive’s duties under this Agreement or present any conflict of interest. The
Executive may also engage in personal business and investment activities which
do not materially interfere with the performance of the Executive’s duties
hereunder, provided that such activities are not prohibited under any code of
conduct or investment or securities trading policy established by the Employer
and generally applicable to all similarly situated executives. If the Executive
is discharged or suspended, or is subject to any regulatory prohibition or
restriction with respect to participation in the affairs of the Bank, the
Executive shall not

3

--------------------------------------------------------------------------------

directly or indirectly provide services to or participate in the affairs of the
Bank in a manner inconsistent with the terms of such discharge or suspension or
any applicable regulatory order.

SECTION 8.            WORKING FACILITIES AND EXPENSES.

It is understood by the parties that the Executive’s principal place of
employment shall be at the Bank’s principal executive office located in New
Haven, Connecticut, or at such other Bank Board approved location within
50 miles of the address of such principal executive office, or at such other
location as the Employer and the Executive may mutually agree upon. The Employer
shall provide the Executive at his principal place of employment with a private
office, secretarial services and other support services and facilities suitable
to his position with the Employer and necessary or appropriate in connection
with the performance of his assigned duties under this Agreement. The Employer
shall reimburse the Executive for his ordinary and necessary business expenses
attributable to the Employer’s business, including, without limitation, the
Executive’s travel and entertainment expenses incurred in connection with the
performance of his duties for the Employer under this Agreement, in each case
upon presentation to the Employer of an itemized account of such expenses in
such form as the Employer may reasonably require.

SECTION 9.            TERMINATION OF EMPLOYMENT WITH BENEFITS.

(a) Subject to Sections 9(b) and 9(c), the Executive shall be entitled to the
benefits described in Section 9(b) in the event that:

(i) his employment with the Bank terminates during the Employment Period as a
result of the Executive’s voluntary resignation within six full calendar months
following:

(A) the failure of the Bank Board to appoint or re-appoint the Executive to the
positions with the Bank stated in Section 3 of this Agreement;

(B) the expiration of a 30-day period following the date on which the Executive
gives written notice to the Employer of its material failure, whether by
amendment of the Certificate of Incorporation or Bylaws of the Bank, or by
action of the Bank Board, the Bank’s shareholder(s), or otherwise, to vest in
the Executive the functions, duties or responsibilities prescribed in Section 3
of this Agreement, unless, during such 30-day period, the Employer cures such
failure;

(C) the expiration of a 30-day period following the date on which the Executive
gives written notice to the Employer of their material breach of any term,
condition or covenant contained in this Agreement (including, without
limitation, any reduction of the Executive’s rate of Base Salary in effect from
time to time and any change in the terms and conditions of any compensation or
benefit program in which the Executive participates which, either individually
or together with other changes, has a material adverse effect on the aggregate
value of his total compensation package), unless, during such 30-day period, the
Employer cures such failure;

(D) a Bank Board approved change in the Executive’s principal place of
employment by a distance in excess of 50 miles from the Bank’s principal
executive office in New Haven, Connecticut;

(E) the liquidation, dissolution, bankruptcy or insolvency of the Company or the
Bank; or

(F) the termination of the Executive’s employment by the Bank for reasons other
than those specified in Section 10 hereof; or

(ii) the Executive’s employment with the Employer is terminated by the Bank
during the Employment Period for any reason other than for “cause,” death or
ADisability,” as provided in Section 10(a).

(b) Subject to Section 9(c), and provided that no Change in Control (as defined
in Section 11(a) hereof) has occurred, the Employer shall pay and provide to the
Executive (or, in the event of his subsequent death, to his estate) the
following severance benefits for the period beginning on the date that his
employment terminates and ending on either (i) the last day of the Employment
Period or (ii) 24 months subsequent to the date of termination, whichever period
is greater (the “Severance Benefits Period”):

(i) his earned but unpaid Base Salary (including, without limitation, all items
which constitute wages under applicable law and the payment of which is not
otherwise provided for in this Section 9(b)) as of the date of the termination
of his employment, such payment to be made at the time and in the manner
prescribed by law applicable to the payment of wages but in no event later than
30 days after termination of employment;

4

--------------------------------------------------------------------------------

(ii) the benefits, if any, to which he is entitled under the employee benefit
plans and programs and compensation plans and programs maintained for the
benefit of the Bank’s officers and employees (such benefits not to include the
expense allowance provided by Section 5(b)) through the date of the termination
of his employment;

(iii) continued group life, health, dental, accident and long term disability
insurance benefits, in addition to that provided pursuant to Section 9(b)(ii),
and after taking into account the coverage provided by any subsequent employer,
if and to the extent necessary to provide for the Executive, for the Severance
Benefits Period, coverage equivalent to the coverage to which he would have been
entitled under such plans if he had continued to be employed during such period
at the highest annual rate of Base Salary achieved during the Employment Period;
provided, however, in the event that such benefits cannot be provided, in whole
or in part, to the Executive as a non-employee subsequent to termination of
employment, the Employer, at its option, may instead contribute to the
Executive’s privately obtained comparable coverage such that the Executive is
not required to pay any more for such benefits than the Executive was required
to pay immediately preceding the date of termination; and provided further, that
if the provision of any of the benefits covered by this Section 9(b)(iii) would
trigger the 20% excise tax and interest penalties under Section 409A of the
Internal Revenue Code (the “Code”), then the benefit(s) that would trigger such
tax and interest penalties shall not be provided (the “Excluded Benefits”), and
in lieu of the Excluded Benefits the Employer shall pay to the Executive, in a
lump sum within 30 days following termination of employment or within 30 days
after such determination should it occur after termination of employment, a cash
amount equal to the cost to the Employer of providing the Excluded Benefits;

(iv) a lump sum cash amount, payable within 30 days following termination of
employment, equal to the present value of (A) the Executive’s Annual
Compensation (as hereinafter defined) multiplied by (B) a fraction which is
either (1) the number of days left in the Employment Period if the Executive had
not been terminated or (2) 730, whichever is greater, divided by 365, using a
discount rate equal to the short-term applicable federal rate (determined under
Section 1274(d) of the Code) as published by the Internal Revenue Service (the
“IRS”) for the month in which the termination of employment occurs, compounded
monthly;

(v) a lump sum cash amount equal to the present value, determined by using a
discount rate equal to the short-term applicable federal rate (determined under
Section 1274(d) of the Code) as published by the IRS for the month in which the
termination of employment occurs, of the pro rata portion of any target bonus
awarded to the Executive under the Bank’s Executive Incentive Plan (the “EIP”)
(or such other short-term incentive compensation plan(s) that the Employer may
adopt subsequent to the date hereof as a replacement therefor) which relates to
the calendar year in which such termination occurs; provided that such pro rata
portion will be calculated by multiplying the amount of the target bonus by a
fraction the numerator of which is the number of days elapsed in the calendar
year as of the date of termination and the denominator is 365; provided,
further, that such pro rated target bonus shall be paid within 30 days following
termination of employment;

(vi) a lump sum cash amount, payable within 30 days following termination of
employment, equal to the present value, determined by using a discount rate
equal to the short-term applicable federal rate (determined under Section
1274(d) of the Code) as published by the IRS for the month in which the
termination of employment occurs, of the excess, if any, of:

(A) the value of the aggregate benefits to which he would be entitled under any
and all qualified defined benefit pension plans and non-qualified plans related
thereto maintained by, or covering employees of, the Bank if he were 100% vested
thereunder and had continued to be employed during the Severance Benefits Period
at the highest annual rate of Base Salary achieved during the Employment Period;
over

(B) the value of the benefits to which he is actually entitled under such
defined benefit pension plans as of the date on which his employment terminates;
such present values to be determined using the mortality tables prescribed under
Section 415(b)(2)(E)(v) of the Code; and

(vii) a lump sum cash amount, payable within 30 days following termination of
employment, equal to the present value, determined by using a discount rate
equal to the short-term applicable federal rate (determined under Section
1274(d) of the Code) as published by the IRS for the month in which the
termination of employment occurs, of the additional employer contributions to
which he would have been entitled under any and all qualified defined
contribution plans and non-qualified plans related thereto maintained by, or
covering employees of, the Bank as if he were 100% vested thereunder and had
continued to be employed during the Severance Benefits Period at the highest
annual rate of Base Salary achieved during the Employment Period and making the
maximum amount of employee contributions, if any, required or permitted under
such plan or plans, provided that no payments shall be made pursuant to this
subsection (vi) with respect to the Company’s ESOP if the ESOP is terminated
effective as of a date within one year of the date of the termination of the
Executive’s employment, with the Executive to reimburse the Employer for any
such payments previously made.

5

--------------------------------------------------------------------------------

The Executive’s “Annual Compensation” for purposes of this Agreement shall be
deemed to mean the sum of (i) the Executive’s Base Salary in effect as of the
date of termination of his employment and (ii) the greater of (A) the average of
the cash incentive compensation earned by the Executive from the Employer or any
subsidiary or affiliate thereof during the three calendar years immediately
preceding the calendar year in which the date of termination occurs or (B) the
amount of the Executive’s target bonus under the EIP (or such other short-term
incentive compensation plan(s) that the Employer may adopt subsequent to the
date hereof as a replacement therefor) for the calendar year in which the
termination occurs; provided, however, for purposes of clause (ii) bonuses
earned under the Bank’s Performance Unit Plan will not be included in cash
incentive compensation for purposes of determining average cash incentive
compensation (or with respect to Section 11(b), the highest level of cash
incentive compensation).

The Employer and the Executive further agree that the Employer may condition the
payments and benefits (if any) due under Sections 9(b)(iii), (iv), (v), (vi) and
(vii) on the receipt of the Executive’s resignation from any and all positions
which he holds as an officer, director or committee member with respect to the
Employer or any of its subsidiaries or affiliates and to the execution of a
general release by the Executive.

(c) The Executive shall not be required to mitigate the amount of any benefits
provided pursuant to the provisions of Section 9(b) by seeking other employment
or otherwise. However, if the Executive becomes or is employed by another
employer subsequent to the first year following termination, any compensation
received by the Executive subsequent to the first year following termination
through the end of the Severance Benefits Period shall be offset dollar for
dollar against the Employer’s obligations set forth in Section 9(b) except with
respect to Section 9(b)(iii), with the Executive to reimburse the Employer the
amount of the offset with respect to amounts previously paid by the Employer. In
addition, if the Executive becomes employed by another entity subsequent to
termination hereunder, and under the terms of such employment is entitled to
benefits substantially similar to those provided in Section 9(b)(iii), the
Employer will not be required to continue provision of the benefits set forth in
said Section 9(b)(iii) for the remainder of the Severance Benefits Period.

SECTION 10.           TERMINATION WITHOUT ADDITIONAL EMPLOYER LIABILITY.

(a) In the event that the Executive’s employment with the Employer shall
terminate during the Employment Period on account of:

(i) the discharge of the Executive for “cause,” which, for purposes of this
Agreement, shall mean a discharge because the Bank Board determines that the
Executive has: (A) willfully failed to perform his assigned duties under this
Agreement, other than any failure resulting from the Executive’s incapacity due
to physical or mental injury or illness; (B) committed an act involving moral
turpitude in the course of his employment with the Employer and its subsidiaries
or affiliates; (C) engaged in willful misconduct; (D) breached his fiduciary
duties for personal profit; (E) willfully violated, in any material respect, any
law, rule or regulation (other than traffic violations or similar offenses),
written agreement or final cease-and-desist order with respect to his
performance of services for the Bank, as determined by the Bank Board; or (F)
materially breached the terms of this Agreement and failed to cure such material
breach during a 15-day period following the date on which the Bank Board gives
written notice to the Executive of the material breach;

(ii) the Executive’s voluntary resignation from employment (including voluntary
retirement) with the Bank for reasons other than those specified in Section
9(a)(i); or

(iii) the death of the Executive while employed by the Bank, or the termination
of the Executive’s employment because of “Disability” as defined in Section
10(c) below;

then in any of the foregoing events, the Employer shall have no further
obligations under this Agreement, other than (A) the payment to the Executive of
his earned but unpaid compensation as of the date of the termination of his
employment, (B) the payment to the Executive of the benefits to which he is
entitled under all applicable employee benefit plans and programs and
compensation plans and programs as of the date of termination of his employment,
and (C) the provision of such other benefits, if any, to which he is entitled as
a former employee under the Bank’s and/or the Company’s employee benefit plans
and programs and compensation plans and programs.

(b) For purposes of this Section 10, no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Employer. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Bank Board or based upon the written advice of counsel for the
Employer shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Employer. The
cessation of employment of the Executive shall not be deemed to be for “cause”
within the meaning of Section 10(a)(i) unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of three-fourths of the members of the Bank Board at a meeting
of such Board called and held for such purpose (after reasonable notice is
provided to the Executive and the Executive is given an opportunity, together
with counsel,

6

--------------------------------------------------------------------------------

to be heard before such Board), finding that, in the good faith opinion of such
Board, the Executive is guilty of the conduct described in Section 10(a)(i)
above, and specifying the particulars thereof in detail.

(c) “Disability” shall be deemed to have occurred if the Executive: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Bank.

(d) During any period in which the Executive is absent due to physical or mental
injury or disease, the Employer may, without breaching this Agreement, appoint
another person or persons to act as interim Executive Vice President pending the
Executive’s return to his duties on a full-time basis hereunder or his
termination as a result of such Disability. Prior to the Executive’s employment
being terminated due to Disability under Section 10(e) hereof, the Executive
shall continue to receive his full Base Salary, bonuses and other benefits to
which he is entitled under this Agreement, including continued participation in
all employee benefit plans and programs.

(e) The Employer may provide notice to the Executive in writing that they intend
to terminate the Executive’s employment under this Agreement, with the
termination date to be on or after the date that the Executive is deemed to have
a Disability. At the time his employment hereunder is terminated due to
Disability, (i) the Executive shall not be entitled to any payments or benefits
pursuant to Sections 4 and 5 hereof for periods subsequent to such date of
termination, and (ii) the Executive shall become entitled to receive the
Disability payments that may be available under any applicable long-term
disability plan or other benefit plan.

SECTION 11.           PAYMENTS UPON A CHANGE IN CONTROL.

(a) The term “Change in Control” shall mean a change in the ownership of the
Company, a change in the effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company as provided
under Section 409A of the Code, as amended from time to time, and any IRS
guidance, including Notice 2005-1, and regulations issued in connection with
Section 409A of the Code. In no event, however, shall a Change in Control be
deemed to have occurred as a result of any acquisition of securities or assets
of the Company, the Bank, or a subsidiary of either of them, by the Company, the
Bank, or any subsidiary of either of them, or by any employee benefit plan
maintained by any of them.

(b) If the Executive’s employment by the Employer shall be terminated subsequent
to a Change in Control and during the term of this Agreement by (i) the Employer
for other than Cause, Disability, Retirement or the Executive’s death or (ii)
the Executive for any of the reasons specified in Subsections (A) through (F)
inclusive, of Section 9(a)(i) hereof, then the Employer shall pay to the
Executive, a severance benefit in a lump sum payment, within five (5) days after
the effective time of such termination of employment equal to the sum of (i)
three times his Base Salary as of the date of termination of his employment,
(ii) three times the highest level of cash incentive compensation earned by the
Executive from the Employer or any subsidiary thereof in any one of the three
calendar years immediately preceding the year in which the termination occurs
and (iii) the amounts specified in Sections 9(b)(i), (ii), (v), (vi) and (vii)
(notwithstanding any contrary language contained therein with respect to payment
being over a longer time period) except in calculating the amount of such
benefits, to the extent applicable, the Severance Benefits Period will be for a
period of three years commencing on the date of the termination of the
Executive’s employment. In addition, for purposes of calculating the amount due
pursuant to clause (ii) above, bonuses earned under the Bank’s Performance Unit
Plan will not be included in calculating the highest level of cash incentive
compensation. In addition, the Employer shall provide the Executive with the
benefits provided for in Section 9(b)(iii) for the Severance Benefits Period, as
adjusted above to be for a period of three years subsequent to termination of
employment, subject to compliance with the last proviso clause contained in such
subsection. In the event that the Employer is unable to provide the benefits set
forth in said Section 9(b)(iii) due to the change in the Executive’s status to
that of a non-employee, the Employer shall include in the lump sum payment due
pursuant to the terms of this Section 11(b) the value of the benefits required
to be provided by said Section 9(b)(iii) for the Severance Benefits Period as
amended by this Section 11(b). The severance and other benefits payable pursuant
to this Section 11(b) shall not be subject to reduction pursuant to the
provisions of Section 9(c).

SECTION 12.           LIMITATION ON CHANGE IN CONTROL PAYMENT.

In the event that:

(i) the aggregate payments or benefits to be made or afforded to the Executive
pursuant to this Agreement, together with other payments and benefits which the
Executive has a right to receive from the Employer, which are deemed to be
parachute payments as defined in Section 280G of the Code, or any successor
thereof (the “Termination Benefits”), would be deemed to include an “excess
parachute payment” under Section 280G of the Code; and

7

--------------------------------------------------------------------------------

(ii) if such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times the Executive’s “base amount,” as determined in accordance with
said Section 280G and the Non-Triggering Amount less the product of the marginal
rate of any applicable state and federal income tax and the Non-Triggering
Amount would be greater than the aggregate value of the Termination Benefits
(without such reduction) minus (i) the amount of tax required to be paid by the
Executive thereon by Section 4999 of the Code and further minus (ii) the product
of the Termination Benefits and the marginal rate of any applicable state and
federal income tax,

then the Termination Benefits shall be reduced to the Non-Triggering Amount. If
the Termination Benefits are required to be reduced, the cash severance shall be
reduced first, followed by a reduction in the fringe benefits to be provided in
kind.

SECTION 13.           SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.

SECTION 14.           COVENANT NOT TO COMPETE.

In the event the Executive’s employment with the Employer is terminated for any
reason prior to the expiration of the Employment Period (except as set forth
below), the Executive hereby covenants and agrees that for a period of two years
following the date of his termination of employment with the Employer (or, if
less, for the Severance Benefits Period), he shall not, without the written
consent of the Employer, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working within any
county in which the Company or the Bank maintains an office as of the date of
termination of the Executive’s employment. This section shall not be applicable
if the Executive is terminated upon or within one year subsequent to a Change in
Control, provided that such termination is for reasons other than Cause as
defined in Section 10(a)(i) hereof.

SECTION 15.           CONFIDENTIALITY.

Unless he obtains the prior written consent of the Employer, the Executive shall
at all times keep confidential and shall refrain from using for the benefit of
himself, or any person or entity other than the Employer or its subsidiaries or
affiliates, any material document or information obtained from the Employer or
its subsidiaries or affiliates, in the course of his employment with any of them
concerning their properties, operations or business (unless such document or
information is readily ascertainable from public or published information or
trade sources or has otherwise been made available to the public through no
fault of his own) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this Section 15
shall prevent the Executive, with or without the Employer’s consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding or the Company’s
public reporting requirements to the extent that such participation or
disclosure is required under applicable law.

SECTION 16.           SOLICITATION.

The Executive hereby covenants and agrees that, for a period of two years
following his termination of employment with the Employer for any reason, he
shall not, without the written consent of the Employer, either directly or
indirectly:

(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employer or any of its subsidiaries or
affiliates to terminate his employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within the counties
specified in Section 14;

(b) provide any information, advice or recommendation with respect to any such
officer or employee to any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits, making loans or doing business
within the counties specified in Section 14, that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employer or any of its subsidiaries or
affiliates to terminate his employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within the counties
specified in Section 14; or

8

--------------------------------------------------------------------------------

(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company or the Bank to
terminate an existing business or commercial relationship with the Company or
the Bank.

SECTION 17.           NO EFFECT ON EMPLOYEE BENEFIT PLANS OR PROGRAMS.

The termination of the Executive’s employment during the Employment Period or
thereafter, whether by the Employer or by the Executive, shall have no effect on
the vested rights of the Executive under the Bank’s qualified or non-qualified
retirement, pension, savings, thrift, profit-sharing or stock bonus plans, group
life, health (including hospitalization, medical and major medical), dental,
accident and long term disability insurance plans, or other employee benefit
plans or programs, or compensation plans or programs in which the Executive was
a participant.

SECTION 18.           SUCCESSORS AND ASSIGNS.

(a) This Agreement is personal to each of the parties hereto, and no party may
assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other parties; provided, however, that the
Employer will require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employer, by an assumption agreement in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession or assignment had
taken place. Failure of the Employer to obtain such an assumption agreement
prior to the effectiveness of any such succession or assignment shall be a
breach of this Agreement and shall entitle the Executive to compensation from
the Employer in the same amount and on the same terms as the compensation
pursuant to Sections 9 or 11 hereof. For purposes of implementing the provisions
of this Section 18(a), the date which any such succession becomes effective
shall be deemed the date of termination of the Executive’s employment.

(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.

SECTION 19.           NOTICES.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

  If to the Executive:       Brian S. Arsenault   At the address last appearing
  on the personnel records of   the Employer       If to the Employer:      
NewAlliance Bank   195 Church Street   New Haven, CT 06510   (or the address of
the Bank’s principal executive office, if different)   Attention: Chairman of
the Board       with a copy, in the case of a notice to the Employer, to:      
Elias, Matz, Tiernan & Herrick L.L.P.   734 15th Street, N.W.   Washington, D.C.
20005   Attention: Raymond A. Tiernan, Esq.   Philip R. Bevan, Esq.

9

--------------------------------------------------------------------------------

SECTION 20.           INDEMNIFICATION FOR ATTORNEYS’ FEES.

(a) The Employer shall indemnify, hold harmless and defend the Executive against
reasonable costs, including legal fees and expenses, incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved, as a result of his efforts, in good faith, to defend or enforce the
terms of this Agreement. For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Employer’s obligations hereunder shall be conclusive evidence of the Executive’s
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise.

(b) The Employer’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Employer may have against the Executive or others. Unless it
is determined that a claim made by the Executive was either frivolous or made in
bad faith, the Employer agrees to pay as incurred, to the full extent permitted
by law, all legal fees and expenses which the Executive may reasonably incur as
a result of or in connection with his consultation with legal counsel or arising
out of any action, suit, proceeding or contest (regardless of the outcome
thereof) by the Employer, the Executive or others regarding the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code. This Section 20(b) shall
apply whether such consultation, action, suit, proceeding or contest arises
before, on, after or as a result of a Change in Control.

SECTION 21.           SEVERABILITY.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

SECTION 22.           WAIVER.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

SECTION 23.           COUNTERPARTS.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.

SECTION 24.           GOVERNING LAW.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Connecticut applicable to contracts entered into
and to be performed entirely within the State of Connecticut, except to the
extent that federal law controls.

SECTION 25.           HEADINGS AND CONSTRUCTION.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

10

--------------------------------------------------------------------------------

SECTION 26.           ENTIRE AGREEMENT; MODIFICATIONS.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto; provided, however, that if the Employer
determines, after a review of the final regulations issued under Section 409A of
the Code and all applicable IRS guidance, that this Agreement should be further
amended to avoid triggering the tax and interest penalties imposed by Section
409A of the Code, the Employer may amend this Agreement to the extent necessary
to avoid triggering the tax and interest penalties imposed by Section 409A of
the Code.

SECTION 27.           REQUIRED REGULATORY PROVISIONS.

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Employer, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

SECTION 28.           DISPUTE RESOLUTION.

(a) In the event of any dispute, claim, question or disagreement arising out of
or relating to this Agreement or the breach hereof, the parties hereto shall use
their best efforts to settle such dispute, claim, question or disagreement. To
this effect, they shall consult and negotiate with each other, in good faith,
and, recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties.

(b) If they do not reach such a solution within a period of thirty (30) days,
then the parties agree first to endeavor in good faith to amicably settle their
dispute by mediation under the Commercial Mediation Rules of the American
Arbitration Association (the “AAA”), before resorting to arbitration.

(c) Thereafter, any unresolved controversy or claim arising out of or relating
to this Agreement or the breach thereof, upon notice by any party to the other,
shall be submitted to and finally settled by arbitration in accordance with the
Commercial Arbitration Rules (the “Rules”) of the AAA in effect at the time
demand for arbitration is made by any such party. The parties shall mutually
agree upon a single arbitrator within thirty (30) days of such demand. In the
event that the parties are unable to so agree within such thirty (30) day
period, then within the following thirty (30) day period, one arbitrator shall
be named by each party. A third arbitrator shall be named by the two arbitrators
so chosen within ten (10) days after the appointment of the first two
arbitrators. In the event that the third arbitrator is not agreed upon, he shall
be named by the AAA. Arbitration shall occur in New Haven, Connecticut or such
other location as may be mutually agreed to by the parties.

(d) The award made by all or a majority of the panel of arbitrators shall be
final and binding, and judgment may be entered based upon such award in any
court of law having competent jurisdiction. The award is subject to
confirmation, modification, correction or vacation only as explicitly provided
in Title 9 of the United States Code. The prevailing party shall be entitled to
receive any award of pre- and post-award interest as well as attorney’s fees
incurred in connection with the arbitration and any judicial proceedings related
thereto. The parties acknowledge that this Agreement evidences a transaction
involving interstate commerce. The United States Arbitration Act and the Rules
shall govern the interpretation, enforcement, and proceedings pursuant to this
Section. Any provisional remedy which would be available from a court of law
shall be available from the arbitrators to the parties to this Agreement pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.

11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by their
duly authorized officers and the Executive has hereunto set his hand, all as of
the date of the restatement of this Agreement.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

                  /s/ Brian S. Arsenault         Brian S. Arsenault, Executive  
                  ATTEST:       NEWALLIANCE BANK                     By:
_________________________________________   By:
_________________________________________ Name:
_______________________________________   Name:
_______________________________________ Title:
_________________________________________   Title:
_________________________________________           [Seal]                  

12